DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of copending Application No. 15/417,667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses a polyimide resin precursor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:
Claim 1 of copending ‘667 discloses a polyimide resin precursor formed from a tetracarboxylic acid anhydride component comprising 15-80 mol% of TAHQ or N26DB and 20-85 mol% of s-BPDA, and a diamine component comprising at least 75 mol% of p-phenylenediamine and at least 17 mol% of 2,2’-bis(trifluoromethyl)benzidine. Both TAHQ and N26DB fall within the scope of present formula (1).
Regarding claim 2:
See copending claim 2.
Regarding claim 3:
TAHQ meets the requirements of the present claim where R is a para-phenylene group. N26DB meets the requirements of the present claim where R is a naphthalene group.
Regarding claims 5-7:
See copending claims 5-7.


Claim Rejections - 35 USC § 103
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable Kato et al. (US 5,571,579)
Regarding claims 1 and 5:
Kato discloses a polyimide and a precursor thereof (col 2 ln 27+; col 4 ln 13+). The precursor is formed from 20-100 mol% of a tetracarboxylic dianhydride according to formula (IV) (col 5 ln 24+):

    PNG
    media_image1.png
    205
    628
    media_image1.png
    Greyscale

Furthermore, an additional dianhydride can be used, including 2,3,3',4' -biphenyltetracarboxylic dianhydride; 3,4,3',4' -biphenyltetracarboxylic dianhydride; 2,3,2',3' -biphenyltetracarboxylic dianhydride (col 6 ln 15+; col 7 ln 38-40). The precursor is also formed from 30-100 mol% of a phenylene-diamine, such as p-phenylenediamine (col 6 ln 3+). Furthermore, an additional diamine can be used, including 2,2' -bis(trifluoromethyl)benzidine (col 6 ln 15+; col 9 ln 53).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of the components taught by Kato as being suitable, and further vary the relative amounts thereof over the disclosed suitable ranges, including over values within the claimed range, to provide a polymer according to its invention. 
Regarding claim 2:
Kato teaches other diamines include 3,4’- and 4,4’-diaminodiphenyl ether and (col 9 ln 15-16).
Regarding claim 3:
The integer p in formula (IV) can be 2-5, which corresponds to presently claimed n (col 6 ln 21+).
Regarding claim 4
Kato teaches other dianhydrides include pyromellitic anhydride (col 7 ln 1); 3,3’,4,4’-benzophenonetetracarboxylic dianhydride (col 7 ln 30); bis(3,4-dicarboxyphenyl)ether dianhydride (col 7 ln 10).


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2012/0187399).
Regarding claims 1 and 5:
Fukuda discloses a flexible substrate comprising a layer of polyimide [0001-0002]. The layer is formed from a solution of polyimide precursor [0380]. The precursor results from the reaction of a tetracarboxylic acid dianhydride and a diamine [0385].
Suitable dianhydrides include 3,3',4,4'-biphenyltetracarboxylic acid dianhydride, 2,2',3,3'-biphenyltetracarboxylic acid dianhydride, 2,3',3,4'-biphenyltetracarboxylic acid dianhydride, p-phenylenebistrimellitic acid monoester acid dianhydride, and p-biphenylenebistrimellitic acid monoester acid dianhydride, which can be used singly or as a mixture of two or more kinds [0163-0164; 0387]. Fukuda teaches 3,3',4,4'-biphenyltetracarboxylic acid dianhydride, 2,3,3',4'-biphenyltetracarboxylic acid dianhydride, and 2,3,2',3'-biphenyltetracarboxylic acid dianhydride can be used from the viewpoint of lowering the coefficient of hygroscopic expansion and from the viewpoint of broadening the choice of the diamine [0401]. Additionally, 3,3',4,4'-biphenyltetracarboxylic acid dianhydride provides lowered linear thermal expansion properties [0424]. Fukuda teaches p-phenylenebistrimellitic acid monoester acid dianhydride and p-biphenylenebistrimellitic acid monoester acid dianhydride can be used from the viewpoint of lowering the coefficient of hygroscopic expansion and from the viewpoint of broadening the choice of the diamine [0402].
Suitable diamines include p-phenylenediamine and 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl (i.e., 2,2’-bis(trifluoromethyl)benzidine) from the viewpoint of lowered hygroscopic expansion [0411-0415].
In addition to the above teachings, Fukuda discloses a polyimide precursor solution 8, which results from the reaction of 99 mmol of BPDA, 80 mmol of PPD, and 20 mmol of TFMB [Table 1 on p36].
In view of Fukuda’s teachings of a combination of two dianhydrides, and the teachings that the monomers can be selected to provide the desired coefficients of hygroscopic expansion and thermal expansion and other properties, one of ordinary skill in the art would be motivated to modify the disclosed polyimide precursor solution 8 to provide such properties as desired. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use p-phenylenebistrimellitic acid monoester acid dianhydride or p-biphenylenebistrimellitic acid monoester acid dianhydride in combination with the BPDA of polyimide precursor solution 8, including in amounts within the presently claimed ranges, to provide the desired noted properties, and thereby achieve the claimed invention.
Regarding claim 2:
Fukuda teaches 3,4'- and 4,4'-diaminodiphenyl ether; 2,2-bis[4-(3-aminophenoxy)phenyl]propane.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional diamines to provide the properties desired for a given end use.
Regarding claim 3:
Fukuda’s p-phenylenebistrimellitic acid monoester acid dianhydride comprises the presently claimed p-phenylene radical and p-biphenylenebistrimellitic acid monoester acid dianhydride comprises the presently claimed biphenylene radical.
Regarding claim 4:
Fukuda teaches pyromellitic dianhydride, 3,3',4,4'-benzophenonetetracarboxylic acid dianhydride, etc. [0163; 0387].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional dianhydrides to provide the properties desired for a given end use.
Regarding claims 6-7:
The layer of polyimide is formed on a metal foil substrate to provide a flexible substrate [0002; 0030]. The flexible substrate can have circuits, i.e., it can be a flexible printed wiring board [0262].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787